Title: From Benjamin Franklin to John Jay, 12 April 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir
Passy April 12. 1781.
I have before me the several Letters you have honour’d me with dated Feb. 21. March 11. and April 1.
I was much pleased to learn that you have obtained a Promise for 150,000 Dollars; your Reflection on the Consequence is just. As this Sum must be used in Payment of the Bills drawn upon you, and probably no Part of it can be applied to your Subsistance, I desire that you would draw upon me for half a Year of your Salaries immediately, at 30 days sight; and for the future, while I stay here, draw quarterly, until you receive Remittances or can obtain a disponible Grant or Loan. I mention this the first thing in my Letter, to make you as soon as possible easy on that Head.
I thank you for sending me the Copy of the Resolution relating to the Empress of Russia, tho’ I had before recd. it and it was already communicated to her imperial Majesty, who I am informed is much pleased with it. Mr Dana, lately Secretary to Mr Adams, has recd a Commission appointing him Minister to that Court. He is on his Way thither incog, and proposes to appear in that Country merely as a Traveller, ’till a proper time may arrive for avowing his Character. So you will please not to mention it. Mr Adams has I believe, received a Commission lately to supply the Place of Mr Lawrens in Holland. I know not whether he has yet declard it. He has some time since opened a Loan there, at the House of Neufville, for two Millions of Florins, about 4 Millions of Livres: I have not yet heard with what Success, but hope it will fill.
I have always found Mr Grand here, an able and hearty Friend to our Affairs. I am therefore glad that you are becoming better acquainted with his Friend at Madrid, as together they may on many occasions be more serviceable to us.
I thank you for communicating to me the Letter of the Secretary of Congress on our Finances. It gives Light which I had not before, & may be useful here.
Negotiations for Peace are talked of. You will see all I know of them, in a Letter of mine to Congress, which I leave open for your Perusal, and desire you to forward with your next Dispatches. I give you the Opportunity of perusing that Letter for another Reason: I have in it desired a dismission from the Service, in consideration of my Age, &ca. and I wish you to succeed me here. No Copy of the Letter is yet gone from France, & possibly this which I send you may arrive first; nor have I mention’d my Intentions to any one here: if therefore the Change would be agreable to you, you may write to your Friends accordingly. I purpose recommending these Changes myself in another Letter.

Your Express arrived here on Sunday last, at 3 a Clock. I communicated your Letter that Evening to Mr Lawrens. We agreed in the Necessity of supporting the Credit of Congress by paying the Bills, tho’ his Zeal for supplying the Army made him feel a Reluctance in diminishing the 6 Million of Livres, I had lately obtain’d for that purpose, and which was either to be laid out in Cloathing &ca here, or drawn for by General Washington, as you will see by my Letter to Congress. I have my self experienc’d too much of the same distress’d Situation you are in, not to pity you most sincerely. I have therefore this Day authorised Mr Grand in Writing to pay the Bills of the Marquis d’Yranda that may be drawn to furnish you with the Sum of 142,220 Dollars. I confide that these Drafts will not come but by Degrees as the Occasion calls, from your Acceptances between May and September, my Receipts of Money being gradual; & it may be depended on that the Bills will be duly honour’d.— Mr Lawrens is worrying the Ministers for more Money, & we shall I believe, obtain a farther Sum. But the necessary Supplies of Military Stores will demand all & more than we shall get; I hope therefore that you will not Relax in your Applications for Aids from Spain, on Acct of the Sums to be furnish’d you by me, since it will be hardly possible for me to assist you farther.— My Grandson will execute with Pleasure your Commissions. Present my Respectful Compliments to Mrs Jay, and believe me ever, with sincere Esteem & Attachment, Dear Sir, Your most obedient and most humble Servant
B Franklin

P.S. I inclose you Copies of a Number of Letters lately taken & brought in here. I wish you could send Copies of them by different Conveyances, as the Contents of some are important.
His Exy J. Jay Esqr.

  
Endorsed: Doctr. Franklin 12 Ap. 1781 authorizing me to draw for half a Year Salary immediately—& quarterly in future.
